DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) dated April 22, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS was considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
This notice is in response to the decision dated February 1, 2021 which granted the petition under 37 CFR 1.137(a) to revive the application.
Applicant’s response and amendments filed September 25, 2019 have been entered and fully considered. 
Each ground of rejection and objection has been overcome by Applicant’s amendments for the reasons set forth by Applicants in the reply.
Claim 1 is directed to an allowable invention. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-24, which require all the limitations of the allowable invention, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 17, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed methods and products prepared by those methods are novel and non-obvious over the prior art because of the particular steps necessary to arrive at the claimed products.  The closest prior art is, for example, WO 2011/012715.  The prior art teaches hydrogel-linked prodrugs similar to those of the instant claims, but does not teach that the biologically active moiety cleaved from the hydrogel linker is tagged by a polymer as claimed.  Even if an additional reference such as the previously cited Harris reference were relied upon as motivation to PEGylate the hydrogel-linked prodrugs of the '715 publication, the method of preparing such PEGylated products suggested by Harris would have yielded a materially different product where the drug is incorporated into the hydrogel framework, necessitating cleavage of the entire framework of the hydrogel in order to release the drug molecules.  The random nature of this cleavage process would result in wide variability of the size and locations of the PEG tags.  The instantly claimed process avoids this problem.  Since the problem was not recognized by the prior art, there would have been no motivation to change the PEGylation process to reflect that of the instant claims.  Accordingly, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-15 and 19-31 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699